     Case 1:19-cv-00306-RBJ Document 28-14 Filed 09/12/19 USDC Colorado Page 1 of 1

                                    CELERITY SOLUTIONS GROUP, LLC
                                                                                             EXHIBIT
                                           POLICY: ATTENDANCE
                                                                                                  N
PURPOSE: To maintain the highest standard of service, to maximize efficiency and productivity as well as to
provide a uniform policy regarding expected attendance requirements, scheduled and unscheduled absences,
and how to report absences.

POLICY:

   1. Associates are expected to be punctual and to begin work when scheduled.

   2. If you must be absent or late, you are responsible to contact your Transcription Coordinator via phone or
      email as soon as possible before the start of your shift.

   3. No call/no work for 3 consecutive days is considered grounds for immediate termination.

   4. Excessive absenteeism and/or tardiness may result in disciplinary action. Excessive absenteeism is
      described as 6 separate occurrences of unscheduled absences in a year’s time.

   5. The attendance policy and PTO policy are 2 separate policies. While you may have PTO time to cover
      unscheduled absences, excessive absenteeism as defined above may still result in disciplinary action.

   6. Associates who expect to be off longer than 1 week, i.e. for surgery, maternity leave, family medical
      leave, should apply for leave of absence.



SIGNED ________________________________________

Reviewed 01/2010




                                                                                                  DT 4730
